     Case 2:18-cv-00616-MCE-CMK Document 28 Filed 06/16/20 Page 1 of 2


 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                           EASTERN DISTRICT OF CALIFORNIA
10                                  SACRAMENTO DIVISION
11
12 SECURITIES AND EXCHANGE                         Case No. 2:18-cv-00616-MCE-CMK
   COMMISSION,
13                                                 ORDER GRANTING MOTION OF
            Plaintiff,                             INDEPENDENT
14                                                 MANAGER/MONITOR, KRISTA L.
        v.                                         FREITAG, FOR ORDER:
15                                                 (1) APPROVING MONITOR'S
   MCKINLEY MORTGAGE CO. LLC; et                   RECOMMENDED TREATMENT OF
16 al.,                                            CLAIMS; (2) ESTABLISHING
                                                   CERTIFICATION BAR DATE NOTICE;
17                   Defendants.                   (3) APPROVING DISTRIBUTION
                                                   METHODOLOGY; AND
18                                                 (4) APPROVING DISTRIBUTION
                                                   PLAN
19
                                                   Date: May 14, 2020
20                                                 Time: 2:00 p.m.
                                                   Ctrm: 7
21                                                 Judge Hon. Morrison C. England
22
23             Before this Court is the Motion of Krista L. Freitag (the "Monitor"), who has
24 been engaged through E3 Realty Advisors, Inc. to serve the Independent Manager
25 and Monitor for Defendants McKinley Mortgage Co. LLC, McKinley Mortgage
26 Company, LLC, and their respective subsidiaries and affiliates, including but not
27 limited to Alaska Financial Company III LLC and Alaska Financial Company2,
28 LLC (collectively, the "Monitorship Entities"), for an order from this Court:


     1204477.01/LA
     Case 2:18-cv-00616-MCE-CMK Document 28 Filed 06/16/20 Page 2 of 2


 1 (1) Approving Monitor's Recommended Treatment of Claims; (2) Establishing
 2 Certification Bar Date Notice; (3) Approving Distribution Methodology; and
 3 (4) Approving Distribution Plan. Attached hereto as Exhibit A is the proposed
 4 Certification Bar Date Notice, and, as Exhibit B, the Proposed Distribution Plan of
 5 Independent Manager and Monitor, Krista Freitag (the "Distribution Plan").
 6             As detailed in the Motion, the Distribution Plan provides for the distribution
 7 of both money recovered by the Securities and Exchange Commission (the "SEC
 8 Funds") and money independently recovered by the Monitor (the "Monitorship
 9 Funds"). By this Motion, the Monitor seeks to confirm the procedures to establish
10 the allowed amount of each claim for reimbursement of payment against the
11 Entities, as well as approval of the Distribution Plan by which the SEC Funds and
12 Monitorship Funds will be paid to those investors and creditors with allowed claims.
13 No opposition to Defendant’s Motion has been submitted.
14             Having considered Monitor's Motion, and good cause appearing therefor,
15             1.    The Monitor's Motion is GRANTED, in its entirety;
16             2.    The proposed claims allowance process, including but not limited to the
17 provisions for notice, the Certification Bar Date Notice, and the Investor Claim
18 Certification and Trade Creditor Claim Certification Forms, are approved;
19             3.    The Monitor's proposed methodology for calculating claim amounts
20 and distributions, and specifically, the "Money In-Money Out" and Rising Tide
21 methodologies as set forth in the Memorandum of Points and Authorities and
22 Distribution Plan are approved; and
23             4.    The Distribution Plan is approved.
24             IT IS SO ORDERED.
25 Dated: June 16, 2020
26
27
28


     1204477.01/LA                                -2-
